NOTICE OF ALLOWABILITY, SIXTH DETAILED ACTION
Status of Prosecution
The present application, 15/978,116 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application claims priority to provisional application 62/514,564, filed on June 2, 2017.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The Office mailed a first detailed action, non-final rejection on February 6, 2020.
Applicant’s representative Bejan Hafezzadeh (RN 76,084) initiated an interview on April 1, 2020.
Applicant filed amended claims with accompanying remarks and arguments on April 2, 2020.
The Office mailed a second detailed action, final rejection on April 29, 2020.
Applicant’s representative Bejan Hafezzadeh (RN 76,084) initiated an interview on June 9, 2020.
Applicant filed a first request for continued examination with amended claims with accompanying remarks and arguments on June 11, 2020.
Examiner contacted Applicant to discuss potential amendments to place the application in condition for allowance on June 29, 2020. No final agreement was reached.
The Office mailed a third detailed action, non-final rejection on July 13, 2020.
Applicant’s representative Bejan Hafezzadeh (RN 76,084) initiated an interview on September 29, 2020.
Applicant filed amended claims with accompanying remarks and arguments on October 13, 2020.
The Office mailed a fourth detailed action, final rejection on November 2, 2020.
Applicant’s representative initiated an interview on December 10, 2020.
Applicant filed an AFCP request on December 30, 2020 with no final agreement reached.
Applicant filed a request for continued examination on February 12, 2021.
Examiner initiated an interview with Applicant’s representative on March 10, 2021 to propose amendments to place the application in condition for allowance. Agreement was reached.
Claims 1,3-4,6-9,12-13,15-21 and 23-29 are pending and all are in condition for allowance. Claims 1, 20 and 23 are independent.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 12, 2021 has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jacob Smith (RN 65,276) on March 21, 2021.

The application has been amended as follows: 

Claims

(Previously presented) A method comprising:
at a device including a touch-sensitive display, a non-transitory memory, and one or more processors coupled with the display and the non-transitory memory: 
displaying, on the touch-sensitive display, a user interface of a first application that includes a plurality of affordances including a first affordance, wherein the first affordance is selectable to perform a respective operation associated with the first application that is currently displayed and the first affordance is displayed at a first size on the touch-sensitive display in the user interface of the first application, and wherein the first affordance is displayed at a first location on the touch-sensitive display; 
receiving a user input at the first location on the touch-sensitive display that corresponds to the first affordance; and 
in response to receiving the user input:

	in accordance with a determination that the text display setting is enabled and has a second value that is different from the first value and in accordance with a determination that the user input corresponds to the first input type associated with the press and hold gesture on the touch-sensitive display, maintaining the user interface of the first application as displayed prior to receiving the user input and concurrently displaying, on the touch-sensitive display, the overlay on the user interface that includes a second enlarged representation of the first affordance, wherein the second enlarged representation of the first affordance has a third size that is bigger than the first size and different from the second size, and wherein the overlay is displayed at the second location that is different from the first location; 
	in accordance with a determination that the text display setting is enabled and in accordance with a determination that the user input corresponds to a second input type associated with a tap gesture on the touch-sensitive display different from the first input type, performing the respective operation associated with the first application; and 
	in accordance with a determination that the text display setting is disabled, maintaining the user interface of the first application as displayed prior to receiving the user input and forgoing display of the overlay associated with an enlarged representation of the first affordance.

2. 	(Canceled)

3. 	(Previously presented) The method of claim 1, wherein the first value includes a first text size that is greater than a threshold display size. 

4. 	(Previously presented) The method of claim 1, wherein the first value includes a first text size that is in a set of predefined accessibility text sizes. 

5. 	(Canceled)

6. 	(Previously presented) The method of claim 1, further comprising:
in accordance with a determination that the user input has ceased, performing the respective operation associated with the first affordance. 

7. 	(Previously presented) The method of claim 1, further comprising:
receiving a second user input at the second location on the touch-sensitive display that corresponds to the first or second enlarged representation of the first affordance; and 
in response to receiving the second user input, performing the respective operation associated with the first affordance.

8. 	(Previously presented) The method of claim 1, further comprising:
in accordance with a determination that the user input is received for a time duration that is greater than a threshold amount of time, performing the respective operation associated with the first affordance. 

9. 	(Previously presented) The method of claim 1, further comprising:
in accordance with a determination that the user input is received for a time duration that breaches a threshold:
	in accordance with a determination that the overlay is displayed, performing the respective operation associated with the first affordance; and
	in accordance with a determination that the overlay is not displayed, performing a second operation that is different from the respective operation associated with the first affordance. 

10. 	(Canceled) 

11. 	(Canceled)

12. 	(Original) The method of claim 1, wherein the first affordance is displayed in accordance with a first contrast value and the overlay is displayed in accordance with a second contrast value that is higher than the first contrast value.

13. 	(Original) The method of claim 1, wherein the first affordance includes a first image and the overlay includes a second image that has a higher resolution than the first image.

14. 	(Canceled) 

15. 	(Previously presented) The method of claim 1, wherein the first affordance includes an image and the overlay includes the image and a text string that the first affordance did not include.

16. 	(Original) The method of claim 1, wherein the first affordance includes a first text string and the overlay includes a second text string that is different from the first text string.

17. 	(Previously presented) The method of claim 1, further comprising:
in accordance with a determination that, before the user input ceases, the user input moves to a third location that does not correspond to the first affordance, forgoing performance of the respective operation associated with the first affordance.

18. 	(Previously presented) The method of claim 1, further comprising:
receiving a subsequent input that includes movement from the first location to a location that corresponds to a second affordance of the plurality of affordances; and 
in response to detecting the subsequent input:
	ceasing the display of the enlarged representation of the first affordance in the overlay; and


19. 	(Previously presented) The method of claim 18, further comprising:
in accordance with a determination that the user input ceased after the user input moved to the location that corresponds to the second affordance:
performing a second operation associated with the second affordance.

20. 	(Currently amended) An electronic device comprising:
a touch-sensitive display;
one or more processors;
a non-transitory memory storing one or more programs, which, when executed by the one or more processors, cause the electronic device to:
	display, on the touch-sensitive display, a user interface of a first application that includes a plurality of affordances including a first affordance, wherein the first affordance is selectable to perform a respective operation associated with the first application that is currently displayed and the first affordance is displayed at a first size on the touch-sensitive display in the user interface of the first application, and wherein the first affordance is displayed at a first location on the touch-sensitive display;
	receive a user input at the first location on the touch-sensitive display that corresponds to the first affordance; and
	in response to receiving the user input:
		in accordance with a determination that a text display setting is enabled and has a first value and in accordance with a determination that the user input corresponds to a first input type associated with a press and hold gesture on the touch-sensitive display, maintain the user interface of the first application as displayed prior to receiving the user input and concurrently display, on the touch-sensitive display, an overlay on the user interface that includes a first enlarged representation of the first affordance, wherein the enlarged representation of the first affordance has a second size that is bigger than the first size, and wherein the overlay is displayed at a second location that is different from the first location; 

		in accordance with a determination that the text display setting is enabled and in accordance with a determination that the user input corresponds to a second input type associated with a tap gesture on the touch-sensitive display different from the first input type, performing the respective operation associated with the first application; and
		in accordance with a determination that the text display setting is disabled, maintain the user interface of the first application as displayed prior to receiving the user input and forego display of the overlay associated with an enlarged representation of the first affordance.

21. 	(Previously presented) The method of claim 1, wherein displaying the overlay is in response to determining that the user input corresponds to a first input type, and the method further comprising:
performing the respective operation associated with the first affordance in response to determining that the user input corresponds to a second input type that is different from the first input type.

22.	(Canceled) 

23.	(Currently amended) A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which, when executed by an electronic device with a touch-sensitive display, cause the electronic device to:

receive a user input at the first location on the touch-sensitive display that corresponds to the first affordance; and 
in response to receiving the user input:
	in accordance with a determination that a text display setting is enabled and has a first value and in accordance with a determination that the user input corresponds to a first input type associated with a press and hold gesture on the touch-sensitive display, maintain the user interface of the first application as displayed prior to receiving the user input and concurrently display, on the touch-sensitive display, an overlay on the user interface that includes a first enlarged representation of the first affordance, wherein the enlarged representation of the first affordance has a second size that is bigger than the first size, and wherein the overlay is displayed at a second location that is different from the first location;
	in accordance with a determination that the text display setting is enabled and has a second value that is different from the first value and in accordance with a determination that the user input corresponds to the first input type associated with the press and hold gesture on the touch-sensitive display, maintain the user interface of the first application as displayed prior to receiving the user input and concurrently display, on the touch-sensitive display, the overlay on the user interface that includes a second enlarged representation of the first affordance, wherein the second enlarged representation of the first affordance has a third size that is bigger than the first size and different from the second size, and wherein the overlay is displayed at the second location that is different from the first location; 
	in accordance with a determination that the text display setting is enabled and in accordance with a determination that the user input corresponds to a second input type associated with a tap gesture on the touch-sensitive display different from the first input type, performing the respective operation associated with the first application; and 
maintain the user interface of the first application as displayed prior to receiving the user input and forego display of the overlay associated with an enlarged representation of the first affordance.

24. 	(Previously presented) The non-transitory computer readable storage medium of claim 23, wherein the instructions further cause the electronic device to:
in accordance with a determination that the user input has ceased, perform the respective operation associated with the first affordance.

25. 	(Previously presented) The non-transitory computer readable storage medium of claim 23, wherein the instructions further cause the electronic device to:
receive a second user input at the second location on the touch-sensitive display that corresponds to the first or second enlarged representation of the first affordance; and
in response to receiving the second user input, perform the respective operation associated with the first affordance.

26. 	(Previously presented) The electronic device of claim 20, wherein the one or more programs further cause the electronic device to:
receive a second user input at the second location on the touch-sensitive display that corresponds to the first or second enlarged representation of the first affordance; and
in response to receiving the second user input, perform the respective operation associated with the first affordance.

27.	(Previously presented) The method of claim 1, wherein the plurality of affordances, when selected, cause content to be displayed or operations to be performed that are associated with the first application.



29.	(Previously presented) The non-transitory computer readable storage medium of claim 23, wherein the plurality of affordances, when selected, cause content to be displayed or operations to be performed that are associated with the first application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to 0 whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 2174